           Case 5:21-cr-40029-TC Document 9 Filed 05/12/21 Page 1 of 3




                      In the United States District Court
                           for the District of Kansas



United States of America,
             Plaintiff,

v.                                              Case No. 21-40029-TC

Wyatt Travnichek,
            Defendant.


                            Motion for Continuance


     Defendant, Wyatt Travnichek, through undersigned counsel, moves this

Court to continue the status conference in the above-referenced case for 30

days. In support of this motion, counsel for the defendant states:

     1. Defendant’s status conference is currently scheduled for May 19, 2021,

at 9:00 a.m.

     2. This is the first time the case has been set for a status conference

before this Court.

     3. Additional time is needed for defense counsel to review discovery in the

case and meet with his client.

     4. The government does not object to this request.
         Case 5:21-cr-40029-TC Document 9 Filed 05/12/21 Page 2 of 3




   5. Additional time is necessary for counsel’s effective preparation, taking

into account counsel’s exercise of due diligence. See 18 U.S.C.

§ 3161(h)(7)(B)(iv).

   6. For these reasons, the ends of justice served by granting this

continuance outweigh the best interest of the public and the defendant in a

speedy trial. See 18 U.S.C. § 3161(h)(7). “[S]ubsection (h)(7) expressly

accounts for the possibility that a district court would need to delay a trial to

give the parties adequate preparation time.” Bloate v. United States, 559 U.S.

196, 213 (2010). “[A] district court may exclude preparation time under

subsection (h)(7) if it grants a continuance for that purpose based on recorded

findings ‘that the ends of justice served by taking such action outweigh the

best interest of the public and the defendant in a speedy trial.’” Id. at 214.

This subsection provides “[m]uch of the Act’s flexibility,” and gives district

courts “discretion . . . to accommodate limited delays for case specific needs.”

Zedner v. United States, 547 U. S. 489, 498-99 (2009). Those needs are

present here.

   7. Defendant, Wyatt Travnichek, has been informed of the statutory right

to a speedy trial, joins in this request to continue, and does not object to the

tolling of speedy trial time during the requested period.

   We therefore ask this Court to make the required findings and continue

the status conference for 30 days.

                                        2
         Case 5:21-cr-40029-TC Document 9 Filed 05/12/21 Page 3 of 3




                                    Respectfully submitted,

                                    s/ David Magariel
                                    David Magariel, #21748
                                    Assistant Federal Public Defender
                                    500 State Avenue, Suite 201
                                    Kansas City, Kansas 66101
                                    Telephone: (913) 551-6712
                                    Fax: (913) 551-6562
                                    Email: david_magariel@fd.org
                                    Attorney for Defendant


                       CERTIFICATE OF SERVICE


       I hereby certify that on May 12, 2021, I filed the foregoing motion with
the clerk of the court by using the CM/ECF system, which will send a notice of
electronic filing to all interested parties.


                                    s/ David Magariel
                                    David Magariel, #21748




                                      3
